EXHIBIT 1 JOINT FILING AGREEMENT Each of the undersigned hereby acknowledges and agrees, in compliance with the provisions of Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, as amended, that the Schedule 13G to which this Agreement is attached as an Exhibit, and any amendments thereto, will be filed with the Securities and Exchange Commission jointly on behalf of the undersigned.This Agreement may be executed in one or more counterparts. Date: February 7, 2014 AISLING CAPITAL II, LP By: Aisling Capital Partners, LP, As its General Partner By: Aisling Capital Partners, LLC, As its General Partner By: /s/Lloyd Appel Name: Lloyd Appel Title:Chief Financial Officer AISLING CAPITAL PARTNERS, LP By: Aisling Capital Partners, LLC, As its General Partner By: /s/Lloyd Appel Name: Lloyd Appel Title:Chief Financial Officer AISLING CAPITAL PARTNERS, LLC By: /s/Lloyd Appel Name: Lloyd Appel Title:Chief Financial Officer STEVE ELMS By: /s/Steve Elms DENNIS PURCELL By: /s/Dennis Purcell ANDREW SCHIFF By: /s/Andrew Schiff
